DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of January 10, 2020. 


Drawings

The drawings are objected to because Figures 2A and 2B should be labeled “Prior Art” as per Paragraph 52 of the spec. 

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length differences as recited in Claims 5 and 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opposite positions as recited in Claims 6 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a muffler and a branch part that extends from at least one of the compression part or the muffler to reduce vibration or noise of the compressor.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: a compression part (generic placeholder)…configured to compress the refrigerant (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomizo (JP S59-105980).

With regards to Claim 1:

Yokomizo discloses a compressor (Figures 1 – 4) comprising:

a case (casing 1) that includes an outlet configured to discharge refrigerant (see unlabeled discharge at top of casing as shown in Figure 1);

a rotation shaft (shaft 3);

a driver (motor 2) that is coupled to the case and configured to rotate the rotation shaft;

a compression part (compression device 5 with roller 9, cylinder 8, vane 10) that is coupled to the rotation shaft (via eccentric portion 4) and configured to compress the refrigerant;

a muffler (cover 13) that is coupled to the compression part, wherein the muffler and the compression part define an enclosed space (chamber 14) configured to guide the refrigerant to the outlet of the case; and

a branch part (portion 15 as shown in Figure 2 or hole 16 as shown in Figure 4) that extends from at least one of the compression part or the muffler in a longitudinal direction of the rotation shaft (as shown in Figures 2, 4, both 15 and 16 extend in a direction of the shaft 3) and that defines an additional space to the enclosed space, wherein the additional space is configured to reduce vibration or noise caused by movement of the refrigerant (see Abstract: “the pressure pulsation wave, entering into the pipe-shaped part 15, is reflected at the closed end of the part 15 and returned to the open end thereof while the phase of the pressure pulsation wave becomes reverse when it is returned to the opening end and the wave is attenuated by cancelling with the wave flowing into the circumferential direction in the valve cover chamber 14, thereby restricting the specified noise”, see also English translation, note that the same applies to hole 16).

With regards to Claim 2:

Yokomizo discloses the branch part extends from the muffler in a first direction away from the compression part (as seen in Figure 2, portion 15 extends away from compression device 5 comprising roller 9, cylinder 8, and vane 10). 

With regards to Claim 16:

Yokomizo discloses the driver comprises: a stator that is configured to generate a magnetic field; and a rotor that is coupled to the rotation shaft and configured to rotate based on the magnetic field (only motor 2 is labeled, but Figure 1 clearly shows a rotor and stator portion of the motor).


Claims 1, 2, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 19970005933).

With regards to Claim 1:

Kim discloses a compressor (Figures 1 and 5) comprising:

a case (container 1) that includes an outlet configured to discharge refrigerant (discharge pipe 15);

a rotation shaft (shaft 4);

a driver (rotor 3, stator 2) that is coupled to the case and configured to rotate the rotation shaft;

a compression part (roller 9, cylinder 8, vane 10, bearings 5, 6) that is coupled to the rotation shaft and configured to compress the refrigerant;

a muffler (muffler 12) that is coupled to the compression part, wherein the muffler and the compression part define an enclosed space (see unlabeled enclosed space in muffler 12 in Figure 5) configured to guide the refrigerant to the outlet of the case; and

a branch part (noise blocking grooves 20, Figure 5) that extends from at least one of the compression part or the muffler in a longitudinal direction of the rotation shaft (as shown in Figure 5, grooves 20 extend in an axial direction coinciding with the longitudinal direction of the shaft 4) and that defines an additional space to the enclosed space, wherein the additional space is configured to reduce vibration or noise caused by movement of the refrigerant (see English translation: “According to the experimental results, according to the present invention, the internal volume of the muffler 12 is increased by about 10% as compared with the conventional muffler according to the formation of the noise blocking groove 20”).

With regards to Claim 2:

Kim discloses the branch part extends from the muffler in a first direction away from the compression part (as seen in Figure 5, grooves 20 extend in a direction away from roller 9, cylinder 8, vane 10, bearings 5, 6).

With regards to Claim 7:

Kim discloses the branch part is tapered in the first direction away from the compression part (see Figure 5, grooves 20 narrow/taper as they extend away from the roller 9, cylinder 8, vane 10, bearings 5, 6).

With regards to Claim 16:

Kim discloses the driver comprises: a stator (stator 2) that is configured to generate a magnetic field; and a rotor (rotor 3) that is coupled to the rotation shaft and configured to rotate based on the magnetic field.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 11 – 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereafter “Choi” – US 2017/0306953) in view of Yokomizo et al. (hereafter “Yokomizo” – US 4781545).

With regards to Claim 1:

Choi discloses a compressor (Figure 1) comprising:

a case (casing 1) that includes an outlet configured to discharge refrigerant (discharge pipe 16);

a rotation shaft (shaft 5);

a driver (motor 2 with rotor 22, stator 21) that is coupled to the case and configured to rotate the rotation shaft;

a compression part (compression part 3 with frame 31, orbiting scroll 33, fixed scroll 32) that is coupled to the rotation shaft and configured to compress the refrigerant;

a muffler (cover 34) that is coupled to the compression part, wherein the muffler and the compression part define an enclosed space (Paragraph 29) configured to guide the refrigerant to the outlet of the case; and

Choi does not explicitly disclose a branch part that extends from at least one of the compression part or the muffler in a longitudinal direction of the rotation shaft and that defines an additional space to the enclosed space, wherein the additional space is configured to reduce vibration or noise caused by movement of the refrigerant. Yokomizo (Figure 3) teaches a compressor with a compression part (a roller 28, a cylinder 29, and a blade 30), a muffler (cover 37) defining an enclosed space (chamber 38), and a branch part (cavity section 43) that extends from at least one of the compression part or the muffler in a longitudinal direction of the rotation shaft and that defines an additional space to the enclosed space, wherein the additional space is configured to reduce vibration or noise caused by movement of the refrigerant (Col. 6, Lines 21: “In the present invention, it was unexpectedly discovered that by the provision of a side-branch type tubular cavity section 43 close to the discharge valve, a larger sound suppression effect is obtained”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it 

With regards to Claim 11:

The Choi modification of Claim 1 teaches the compression part comprises: a fixed scroll (fixed scroll 32, Figure 1 of Choi) that is coupled to the muffler; and an orbiting scroll (orbiting scroll 33, Figure 1 of Choi) that is coupled to the rotation shaft and that is disposed relative to the fixed scroll in a second direction away from the muffler (as seen in Figure 1 of Choi), wherein the fixed scroll and the orbiting scroll define a compression chamber (compression chamber V, Figure 1 of Choi) in which the refrigerant is compressed, and wherein the branch part is recessed from the fixed scroll in the second direction away from the muffler (as seen in Figure 3 of Yokomizo, cavity 4 extends in the direction of the compression part, away from the muffler, and would do the same upon modification of Choi).

With regards to Claim 12:

The Choi modification of Claim 1 teaches the fixed scroll comprises: a fixed penetration hole (shaft accommodating hole 326a, Figure 1 of Choi) that receives the rotation shaft; and a discharge hole (discharge opening 325, Figure 1 of Choi) that is defined at a location away from the fixed penetration hole and that is configured to discharge, to the muffler, the refrigerant compressed in the compression chamber, wherein a distance between the branch part and the fixed penetration hole is greater than a distance between the discharge hole and the fixed penetration hole (see Figures 2 and 3 of Yokomizo, Figure 2 shows cavity 43 more radially outward from shaft supporting bearing 27 than discharge port 35 – this is supported in Yokomizo through discussion of the average circumferential length “lo” and how the length L of the cavity is formed to be about ¼ of the average circumferential length lo of the discharge chamber, see Col. 7, Lines 20 – 33).

With regards to Claim 13:

The Choi modification of Claim 1 teaches the fixed scroll comprises a bypass hole (refrigerant passage PG, Figure 1 of Choi) that is configured to guide the refrigerant discharged from the discharge hole to the outlet of the case (Paragraph 29), and wherein a distance between the bypass hole and the fixed penetration hole is greater than a distance between the branch part and the fixed penetration hole (see Paragraph 30 of Choi: “Alternatively, the refrigerant passage (PG) may be formed so as to be consecutively recessed from an outer circumferential surface of the second side wall portion 322 and an outer circumferential surface of the first frame 311” – as such, the bypass hole is at the .

With regards to Claim 17:

The Choi modification of Claim 1 teaches the muffler comprises: a coupling body that is coupled to the fixed scroll; and a receiving body that extends from the coupling body and defines a sealed space (see Figure 1 of Choi, a portion of the cover 34 is used to couple to fixed scroll side wall 322 and another portion extends downward and serves as the discharge chamber to receive the refrigerant).


Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereafter “Choi” – US 2017/0306953) in view of Yokomizo et al. (hereafter “Yokomizo” – US 4781545), further in view of Applicant Admitted Prior Art (hereafter “AAPA” – Figures 2A, 2B of present disclosure).

With regards to Claims 18 – 20:

the muffler comprises: a first collector that extends in a radial direction of the rotation shaft away from the enclosed space; a second collector that extends in the radial direction of the rotation shaft away from the enclosed space; and a third collector that is disposed between the first and second collector. AAPA (Figures 2A, 2B, see Paragraph 52: “FIGS. 2A and 2B are views showing a muffler of a conventional lower scroll compressor”) teaches a muffler (500) including a first collector (531) that extends in a radial direction of the rotation shaft away from the enclosed space; a second collector (533) that extends in the radial direction of the rotation shaft away from the enclosed space; and a third collector (535) that is disposed between the first and second collector. AAPA further teaches the third collector is disposed closer to the second collector than the first collector, and the first collector extends in an opposite direction to the second collector (see Figure 2A and Paragraphs 123 – 125). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the collectors of AAPA are known to collect refrigerant for distribution to the outlet of the compressor casing (Paragraph 121 of AAPA). It would have been obvious to one of ordinary skill in the art to modify the system of Choi as modified in the rejection of Claim 1 to add collectors as taught in AAPA in order to yield the predictable collection and discharge functions described above. 


Allowable Subject Matter

Claims 3 – 6, 8 – 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest a collector part that extends from the muffler in a radial direction of the rotation shaft away from the rotation shaft and that is configured to guide the refrigerant to the outlet of the case, wherein the branch part extends from the collector part in the first direction away from the compression part – in conjunction with the requirements of Claims 1 and 2. 

The prior art does not teach or suggest the bypass hole comprises: a first bypass hole that is configured to guide, to the outlet of the case, the refrigerant discharged from the discharge hole based on the first bypass hole being located opposite to the fixed penetration hole with respect to the discharge hole; and a second bypass hole that is configured to guide, to the outlet of the case, the refrigerant discharged from the discharge hole based on the second bypass hole being located opposite to the discharge hole with respect to the fixed penetration hole, wherein the branch part is located between the second bypass hole and the fixed penetration hole – in conjunction with the requirements of Claims 1, 11, 12, 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Fuji Masahiko Sasaki (JP S62-088897 U) – see branch parts 12A, 12B, can be applied as 102 reference against Claim 1. 

Serizawa et al. (JP H0-2169891) – see branch parts 12A, 12B, can be applied as 102 reference against Claim 1. 

Kim (KR 100311375 B1) – see sound absorbing hole 140, can be applied as 102 reference against Claim 1. 

Ziehr et al. (US 2015/0345498) – see sound dissipation structure 60 with depressions 61, which qualify as “branch parts” under broadest reasonable interpretation. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, February 16, 2022